Title: To Thomas Jefferson from Benjamin H. Latrobe, 16 November 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia, Novr. 16th. 1802.
          
          The Post came in so late to-day, that I cannot prepare to leave Philadelphia in compliance with your favor of the 13th. before Thursday morning (the day after tomorrow). I shall then come on by the Mail, and by using my utmost exertion to accomplish the object, in which you have pleased to engage me, prove how gratefully sensible I am of the honor you have done me by your confidence. 
          I am with true respect Yr. faithful hble Servt
          
            B Henry Latrobe
          
        